Max Moskowitz
Ariel Peikes
OSTROLENK FABER LLP
845 Third Avenue, 8th Floor
New York, New York 10022
mmoskowitz@ostrolenk.com
apeikes@ostrolenk.com

Tel. (212) 596-0500
Fax (212) 382-0888

Attorneys for Plaintiff
HOME IT, INC.

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


HOME IT, INC.,

                          Plaintiff,                   Civil Action No:

v.

WUPIN WEN, an individual, and SHENZHEN
TRYNOW INTELLECTUAL PROPERTY CO.,
LTD., a Chinese entity, and JOHN DOES 1-10.

                          Defendants.


                VERIFIED COMPLAINT FOR DECLARATORY JUDGMENT
                 OF NO TRADEMARK INFRINGEMENT AND NO UNFAIR
                      COMPETITION UNDER THE LANHAM ACT

           Plaintiff, HOME IT, INC. (“HomeIt”), through its counsel and for the complaint

against WUPIN WEN (“Wen”) and Shenzhen Trynow Intellectual Property Co., Ltd.

(“TRYNOW”), and John Does 1-10, states as follows:

           1.   This is an action for a Declaratory Judgment of no Trademark Infringement and

no unfair competition under the U.S. Lanham Act.




{02486728.2}                                 1
                                          THE PARTIES

           2.   HOME IT, INC. (“HomeIt”) d/b/a Zagbo is a New York Limited Liability

Company with an office in Brooklyn, specifically, 174 Walworth Street, Brooklyn, NY 11205.

           3.   On information and belief and based on U.S. governmental records, Defendant

WUPIN WEN (“Wen”) is an individual and citizen of China, who claims to have an address of

Rm 4611A, 46F, SEG Plaza Bldg, Huaqiang North Road, Futian District, Shenzhen, Guangdong,

China.

           4.   On information and belief, Defendant Shenzhen Trynow Intellectual Property Co.,

Ltd., (“Trynow”) is a Chinese entity with an address of Rm 4611A, 46F, SEG Plaza Bldg,

Huaqiang North Road, Futian District, Shenzhen, Guangdong, China. Trynow’s website,

http://www.cn-ip.cn/en/, alleges that it is an intellectual property law firm, which is the same

address as that of individual defendant Wen.

           5.   On information and belief, Defendants Wen and/or Trynow operate through the

email addresses trademark@cn-ip.cn and trynow@cn-ip.cn.

           6.   At all relevant times to this action, Defendants were the agents, servants,

employees, partners, alter egos, subsidiaries, or joint ventures or one another, and the acts of

each of them were in the scope of such relationship; in doing the acts and failing to act as alleged

in this Complaint, each of them acted with the knowledge, permission, and the consent of the

other; and each aided and abetted the other in the acts of commissions alleged herein.



                                 JURISDICTION AND VENUE

           7.   This Court has jurisdiction over the subject matter of this action pursuant to the

Lanham Act, 15 U.S.C. § 1051 et seq., the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and


{02486728.2}                                   2
2202, and the laws of the State of New York. This Court has subject matter jurisdiction, inter

alia, pursuant to 28 U.S.C. §§ 1331, 1338, and 1367 et seq.

           8.    Venue in this judicial district is proper under 28 U.S.C. § 1391 in that Plaintiff

resides in and/or conducts substantial business in this judicial district and a substantial part of the

events or omissions giving rise to the claims herein occurred in this judicial district.

           9.    This Court has personal jurisdiction over Defendants because, upon information

and belief, they regularly conduct business and offer their services in this judicial district and a

substantial part of the events or omissions giving rise to the claims herein occurred in this

judicial district.

                             FACTS RELEVANT TO ALL CLAIMS


    A. PLAINTIFF’S BUSINESS

           10. Plaintiff HomeIt offers home furniture products and organizing products,

including through the Amazon.com e-commerce selling portal.

           11. HomeIt began using the trademark SAGANIZER in or about 2014, including by

offering and selling its products on Amazon. HomeIt has used the SAGANIZER trademark

continuously since March 2015.

           12. One of the products HomeIt has offered on Amazon is its “Lazy Susan Turntable

360-degee Lazy Susan Organizer” for which it has used the following image in offering the

product:




{02486728.2}                                    3
           13. HomeIt has sold SAGANIZER products through other online retailers including

www.viverealtop.net.

           14. Although HomeIt has used the trademark SAGANIZER in U.S. interstate

commerce since, at least, March 2015, it has never sought to register its trademark rights with the

United Statement Trademark and Patent Office (“PTO”).

    B. DEFENDANTS’ TRADEMARK REGISTRATIONS AND INTELLECTUAL
       PROPERTY INFRINGEMENT LITIGATION

           15. In August 2016, Defendant Wen applied to register SAGANIZER with the United

States PTO. In his application, Wen alleges that he has used SAGANIZER in U.S. interstate

commerce since “At least as early as 02/01/2015.”

           16. With his application, Wen submitted a “Specimen of Use” purporting to show

how he has used the SAGANIZER trademarks since, at least, February 2015. The Specimen of

Use Wen submitted is the following image:




{02486728.2}                                 4
           17. Upon information and belief, the image submitted by Wen is the image that has

been used HomeIt in offering its genuine SAGANIZER Lazy Suzan product.

           18. Upon information and belief, the image used by Plaintiff was HomeIt’s image,

modified by Wen to show the word “Saganizer” on the product. Also upon information and

belief, this was achieved by using Adobe Photoshop or similar photo editing software.

           19. Upon information and belief, Wen has not actually used the SAGANIZER

trademark in the United States since February 2015 and, therefore, committed fraud upon the

PTO when he alleged that he has used the mark since, at least as early as, February 2015.

           20. Plaintiff has never seen or heard of any SAGANIZER product offered by Wen in

the United States.

           21. Wen’s trademark application for SAGANIZER lists the email addresses of

trademark@cn-ip.cn and trynow@cn-ip.cn as the contact, correspondence address.

           22. Upon information and belief, these email address are affiliated with Defendant

Trynow, and have been used as part of a fraudulent scheme to improperly register multiple

trademarks with the United States PTO. To date, HomeIt has learned of several trademark


{02486728.2}                                 5
applications filed with the assistance of Trynow that were either successfully opposed or

cancelled by legitimate U.S. and foreign companies.

           23. Each of the below identified trademark applications was filed with the contact

addresses of trademark@cn-ip.cn and trynow@cn-ip.cn. These applications were filed for

different individuals and/or different Chinese business entities:

                      i.       LIGHTAPPLE, signed by “xinghong liao” for “ShenZhen Winnertop
                                Technology Co., Ltd.”;

                      ii.      VZERO, signed by “Wenqin Zhou” for “Wenqin Zhou”;

                      iii.     SKULL CAT, signed by “Pengfei Wu” for “Shenzhen NaJia Electronics
                                Co., Ltd.”;

                      iv.      FIDELLA, signed by “Yingying Chen” for “NINGBO JIANGDONG
                                 HARTSUN IMPORT&EXPORT CO., LTD.”;

                      v.       IEEEV, signed by “Kai Wang” for “shenzhen ieeev tech co., ltd.”; and

                      vi.      CLASSY KIDDIE trademark, signed by “Qiu, Lingmin” for “Qiu,
                                Lingmin” (subsequently, providing a “Change of Correspondence
                                Address” to the PTO to contact Qiu, Lingmin at trademark@cn-ip.cn
                                and trynow@cn-ip.cn).

           24. Each of the above trademarks was either (1) successfully opposed or (2)

cancelled, and in each instance, after a Default by the applicant or trademark owner, as detailed

below.

                 i.          Apple, Inc., opposed the application for LIGHTAPPLE. No response to

                             Apple’s opposition was filed, resulting in a Default against the applicant and

                             cancellation of the registered mark.

                ii.          Oakley, Inc., petitioned to cancel the trademark registration for VZERO.

                             The trademark owner failed to participate in the proceedings, resulting in a

                             default against the owner.



{02486728.2}                                         6
               iii.   Caterpillar, Inc. opposed the trademark application for SKULL CAT. The

                      applicant conceded and stipulated to “express abandonment of the

                      application,” resulting in a “default judgment” for Caterpillar.

               iv.    Arenit Werse GmbH moved to cancel the trademark registration for

                      FIDELLA. The trademark owner failed to respond to the Petition to Cancel,

                      resulting in a default judgment and cancellation of the registration.

                v.    The Institute of Electrical and Electronics Engineers, Inc., filed a Petition to

                      Oppose the application for IEEEV. Applicant failed to respond and

                      “judgment by default” was entered against the applicant.

               vi.    A U.S. business, New Classic Home Furnishing, Inc., opposed the

                      trademark application for CLASSY KIDDIE. The applicant failed to

                      respond, and a “judgment by default” was entered against applicant.

           25. Based on the above-listed proceedings in the U.S. Patent and Trademark Office, it

appears that Defendants are part of a fraudulent scheme to register trademarks used by third

parties in the United States for themselves. When their application or registration is challenged,

the Defendants do not participate in the proceedings resulting in a default.

           26. Upon information and belief, Defendant Trynow also participates in misusing the

trademark registration process in the United States for their own gain. When challenged, Trynow

does not respond to the complaint or defend itself.

           27. In 2016, a lawsuit alleging patent, trademark and copyright infringement, was

brought by Wireless Environment LLC against Mikafentech, Inc., in the Northern District of

Ohio. The Defendant listed Cunyu Chen as its Statutory Agent with an address in Brighton,

Colorado, however, no one by Cunya Chen could be found at the address, and the Court allowed



{02486728.2}                                   7
service via email to trademark@cn-ip.cn and trynow@cn-ip.cn. Chen used these two email

addresses in connection with the application to register MIKAFEN with the USPTO.

           28. After allowing service of plaintiff’s default judgment papers on defendant at the

email addresses trademark@cn-ip.cn and trynow@cn-ip.cn, and no response having been

received from the defendant, the District Court entered a Default Judgment and Permanent

Mandatory Injunction in favor of Plaintiff and Against Defendant.

    C.     Defendant Wen’s Complaint to Amazon

           29. On information and belief, on or about December 13, 2019, Wen submitted an

allegation of trademark infringement to Amazon.com, alleging that HomeIt’s SAGANIZER

products infringe upon Wen’s U.S. trademark registration. This resulted in Amazon removing

several of HomeIt’s products from the Amazon selling portal.

           30. The involved Amazon listings of the HomeIt products are identified as Amazon

listing nos. ASIN: B01J2F8GG8, B01317BYA8 and B01ELY5640.

           31. Amazon advised HomeIt to contact Wen and seek his permission to list the

banned HomeIt products. Amazon refers to Wen as the “rights owner” and provided to HomeIt

an email address to contact Wen.

           32.   HomeIt contacted Wen at the email address provided to Amazon, but to date

received no response.

           33. Upon information and belief, the complaint of infringement to Amazon was

specifically timed for the holiday shopping season in order to deprive HomeIt of numerous

orders during the most critical period of the year. HomeIt is being deprived of tens of thousands

in sales via Amazon, each and every day while its products are not offered on Amazon.

           34. The foregoing has caused and continues to cause irreparable harm to HomeIt.



{02486728.2}                                  8
           35. HomeIt wrote to Amazon on December 13, 2019, explaining to Amazon

Defendants’ apparent fraudulent scheme, but Amazon refused HomeIt’s request to re-list the

banned products. To Amazon, Wen is the “Rights Owner” because he owns the PTO trademark

registration and unless Wen grants his permission to re-list HomeIt’s products or the mark is

declared cancelled or unenforceable, Amazon will not alter its stance with regards to the instant

dispute about the ownership of the involved trademark rights.

           36. Amazon did not act on HomeIt’s petition because, on information and belief,

Amazon’s policy is to simply delist a competitive product on the mere say-so of anyone who has

a patent or trademark registration.

           37. Urgent intervention of this Court is needed, including by way of temporary and

permanent injunctive relief, and compensation for unfair competition should be awarded to

HomeIt.

           38. In particular, Defendant Wen personally, or his representative Trynow should be

ordered to inform Amazon to re-list HomeIt’s banned SAGANIZER brand products that were

removed by Amazon pursuant to Defendant, fraudulently inspired, Wen’s application to Amazon

to de-list the subject HomeIt goods.


                                            COUNT I

      HOMEIT Does Not Infringe WEN’s Trademark – No Infringement of Registered
        Trademark in Violation of 15 U.S.C. § 1114(1) or 15 U.S.C. § 1125(a)(1)(B)

           39. This is an action for Declaratory Judgment that HOMEIT’s sales of its products

do not infringe on any proprietary rights of Wen, including Wen’s trademark registration for

SAGANIZER, PTO Reg. No. 5,165,919.




{02486728.2}                                 9
           40. HomeIt repeats and realleges the averments contained in the preceding Paragraphs

of this Complaint as if fully set forth herein.

           41. On information and belief, at the time that Wen contacted Amazon and stated to

Amazon that HomeIt’s products and product offering infringes on its trademark, Wen made false

allegations to Amazon.

           42. By implication, Wen alleged that HomeIt’s use of the SAGANIZER trademark on

Amazon is likely to cause confusion, or to cause mistake, or to deceive as to the origin

sponsorship, or approval of Plaintiff’s goods and/or services in violation of the Lanham Act, 15

U.S.C. § 1114(1).

           43. Further, Wen alleged that Plaintiff’s use of the SAGANIZER trademark on its

products and product offerings is likely to cause confusion, or to cause mistake, or to deceive as

to the origin, sponsorship, or approval of Plaintiff’s goods with Defendant Wen in violation of

the Lanham Act, 15 U.S.C. § 1125(a).

           44. By reason of the foregoing, HomeIt is suffering and will continue to suffer

irreparable harm from Wen’s unfair acts, in the manner set forth above, unless a Declaratory

Judgment issues precluding Wen from interfering with HomeIt or taking any other action based

upon the aforesaid acts, including alleging that HomeIt is infringing Wen’s trademark rights.


                                             COUNT II

                     Common Law Unfair Competition (by All Defendants)

           45. Wen’s acts of directing Amazon to delist a competitor’s product that does not

infringe on any legitimate proprietary intellectual property rights of Wen constitute a violation of

the Lanham Act.




{02486728.2}                                      10
           46. This is a count for unfair competition under the Lanham Act, for false statements

and tortious interference with a competitor’s business.

           47. HomeIt repeats and realleges the averments contained in the preceding paragraphs

of this Complaint as is fully set forth herein.

           48. Wen’s acts identified herein, including its reckless, egregious, wholly unverified

representations to Amazon that the products and products offering of HomeIt infringes on Wen’s

trademark is false.

           49. By reason of the foregoing, HomeIt is suffering and will continue to suffer

irreparable harm, unless and until the Court enjoins Wen’s activities and directs it to withdraw its

complaint from Amazon and to account and pay to HomeIt all its damages that it has suffered,

including attorneys’ fees for reckless statements to Amazon that resulted in harm to HomeIt.


                                             COUNT III

       Cancellation of Wen’s Trademark Registration No. 5,165,919 for SAGANIZER


           50. This is an action for cancellation of Wen’s United States trademark registration

number 5,165,919 for SAGANIZER, pursuant to Section 2(e) of the Lanham Act, 15 U.S.C.

§52(e) and §14(3) of the Lanham Act, 15 U.S.C. §1064(3), on the ground that these registrations

were obtained by SPI through misrepresentation and fraudulent statements made to the United

States Patent and Trademark Office.

           51. HomeIt repeats and realleges the averments contained in the preceding paragraphs

of this Complaint as if fully set forth herein.




{02486728.2}                                      11
           52. Wen’s representation to the PTO that he had used the SAGANIZER mark in U.S.

commerce since “at least as early as” February 1, 2015, constitute false representations to the

PTO.

           53. Wen submitted edited and misleading photographs, which were actually used by

Plaintiff in offering its products on Amazon, as Wen’s Specimens of Use for the SAGANIZER

trademark, as part of his scheme to defraud the PTO into issuing him the trademark registration.

           54. Wen utilized the fraudulently-obtained trademark registration to get Amazon to

delist HomeIt’s legitimate SAGANIZER products.

           55. By reason of the foregoing, HomeIt has suffered and will continue to suffer

irreparable harm by Wen in a manner set forth above unless the Court issues a Declaratory

Judgment canceling United States registration no. 5,165,919.

           56. HomeIt has no adequate remedy at law.




           WHEREFORE, Plaintiff HomeIt prays that judgment be entered:

           A.   Declaring that HomeIt’s use of the SAGANIZER trademark does not infringe

                 upon any rights owned to Wen;

           B.   Cancelling Wen’s trademark registration no. 5,165,919 for false representations

                 made to the PTO;

           C.   Finding the acts of Wen that caused Amazon to delist HomeIt’s products from

                 being sold to constitute unfair competitive acts and false representation under the

                 Lanham Act and awarding damages thereon;

           D.   Ordering Defendants to inform Amazon that Wen’s complaints against HomeIt

                 are withdrawn and that Amazon should re-list Wen’s SAGANIZER products;


{02486728.2}                                  12
           E.   Enjoining Wen from unfairly competing with HomeIt and awarding HomeIt its

                damages and attorney’s fees.

           F.   Ordering that HomeIt be granted such other and further relief as the Court may

                deem just and proper.




Dated: December 17, 2019                       Respectfully submitted,


                                               /s/Max Moskowitz
                                               Max Moskowitz
                                               mmoskowitz@ostrolenk.com
                                               Ariel S. Peikes
                                               apeikes@ostrolenk.com
                                               OSTROLENK FABER, LLP
                                               1180 Avenue of the Americas
                                               New York, New York 10036
                                               Tel. (212) 382-0700
                                               Fax (212) 382-0888
                                               Attorneys for Plaintiff




{02486728.2}                                   13
